EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The amendment of January 18, 2022 has been ENTERED.

The drawings of December 30, 2019 are hereby accepted as FORMAL.

The use of the terms BLUETOOTH®, NFC®, LTE®, and WIMAX®, each of which is a trade name or a mark used in commerce, has been noted in this application. Each of these terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

As an example of how the trademark should be referred to in the specification, please note the following example: KLEENEX®, a trademark of Kimberly Clark Corporation for facial tissues.  In this example, “facial tissues” is the generic terminology.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On page 12 of the specification, in paragraph [0041] at line 16 (i.e., the final line on the page), delete “_________” and insert –16/730,738—therefor.

On page 12 of the specification, in paragraph [0041] at line 16 (i.e., the final line on the page), delete “concurrently” and insert –December 30, 2019—therefor.

On line 9 of independent claim 11, delete “an an” and insert –an—therefor.

On line 9 of independent claim 11, delete “(IMU)and” and insert –(IMU) and—therefor.


In that the examiner’s amendment above merely makes minor editorial changes to the specification and merely makes corrections of obvious typographical errors in claim 11 that are necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejection of claims 1-20 under 35 USC 112(b) as set forth in the office action of October 20, 2021 has been overcome by the amendment of January 18, 2022.  The rejections of claim 20 under 35 USC 112(b) in that office action on page 6 at paragraph 6, and on page 7 at paragraph 3 have not been maintained by the examiner.
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) A method of calibrating a sensor unit on a vehicle while the vehicle is in motion, the method comprising: transmitting, from a processor to the sensor unit, a control signal that causes a position of the sensor unit relative to an inertial measurement unit (IMU) to be tuned for between the IMU and the sensor unit while the vehicle is in motion; obtaining identifying around the vehicle is in motion; and determining a calibration position for the sensor unit based on a trajectory pattern of the .”  (Bold added).
Looking, first, to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-10 depends ultimately from allowable, independent claim 1, each of dependent claims 2-10 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 11 as newly-amended  and as amended by examiner’s amendment above is as follows:
“11. (Currently Amended) A system for calibrating a sensor unit on a vehicle while the vehicle is in motion, comprising: U.S. Patent Appln. Serial No. 16/730,719Page 5 of 11 Response to the Non-Final Office Action mailed October 20, 2021 Dated: January 14, 2022 one or more non-transitory computer-readable storage media embodying instructions; and one or more processors coupled to the storage media and operable to execute the instructions to: transmit, from a processor to the sensor unit, a control signal that causes the sensor unit installed with the vehicle to be tuned [[to]] for a plurality of positions between an inertial measurement unit (IMU)and the sensor unit while the vehicle is in motion; obtain a plurality of sensor data scans captured by the sensor unit while the sensor unit is tuned to the plurality of positions; identify one or more target points from each of the plurality of sensor data scans, wherein the one or more target points represent one or more static objects in an environment that the vehicle is situated at while in motion; and determine a calibration position for the sensor unit based on a trajectory pattern of the one or more target points over the plurality of sensor data scans.”  (Bold added).
As for independent claim 11 as newly-amended and as amended by the examiner’s amendment above, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 12-19 depends ultimately from allowable, independent claim 11, each of dependent claims 12-19 is allowable for, at least, the reasons for which independent claim 11 is allowable.
The text of independent claim 20 as newly-amended is as follows:
“20. (Currently Amended) One or more non-transitory computer-readable storage media embodying software for calibrating a sensor unit on a vehicle while the vehicle is in motion and that is operable when executed by a computing system to: transmit, from a processor to the sensor unit, a control signal that causes the sensor unit installed with the vehicle to be tuned [[to]] for a plurality of positions while the vehicle is in motion; obtain a plurality of sensor data scans captured by the sensor unit while the sensor unit is tuned to the plurality of positions; U.S. Patent Appln. Serial No. 16/730,719Page 8 of 11 Response to the Non-Final Office Action mailed October 20, 2021 Dated: January 14, 2022 identify one or more target points from each of the plurality of sensor data scans, wherein the one or more target points represent one or more static objects at a location that the vehicle is at while in motion; and determine a calibration position for the sensor unit based on a trajectory pattern of the one or more target points over the plurality of sensor data scans.”  (Bold added).
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648